 
 
EXHIBIT 10.1
 


SECURITIES TRANSFER AGREEMENT


This SECURITIES TRANSFER AGREEMENT (this “Agreement”) is made and entered into
as of August 4, 2011 by and among Solutia Inc., a Delaware corporation (the
“Transferor”), Ascend Performance Materials Holdings Inc., a Delaware
corporation (“Ascend”), APM Disc Holdings LLC, a Delaware limited liability
company (“APM Disc”), and SK Titan Holdings LLC, a Delaware limited liability
company (the “Principal Investor” or “Managing Member”, as the case may
be).  Capitalized terms used herein and not otherwise defined herein shall have
the meanings given thereto in the Securityholders Agreement (as defined below).


RECITALS


WHEREAS, the Transferor currently holds 20 shares of Common Stock, $0.01 par
value per share, of Ascend (the “Common Stock”) and 200 units of APM Disc (the
“Units”);


WHEREAS, pursuant to Section 4.4.1 of that certain Securityholders Agreement,
dated as of June 1, 2009 (the “Securityholders Agreement”), by and among Ascend,
the Transferor and the Principal Investor and such other persons set forth on
the signature pages thereto, on June 1, 2011, the Transferor delivered a Put
Notice to Ascend exercising its Put to require Ascend or the Principal Investor
to purchase all of its Shares at the Put Price;


WHEREAS, pursuant to the Put Notice, the Transferor desires to sell and transfer
all of its shares of Common Stock (the “Shares”) to Ascend, and Ascend desires
to purchase the Shares, at an aggregate purchase price equal to Thirty Million
Eight Hundred Sixty Thousand Dollars ($30,860,000.00) (the “Share Purchase
Price”), which has been determined in accordance with Section 4.4.5 of the
Securityholders Agreement; and


WHEREAS, in connection with the sale and transfer of the Shares, the Transferor
also desires to sell and transfer all of its Units in APM Disc to APM Disc, and
APM Disc desires to purchase such Units, at an aggregate purchase price equal to
Fifty Dollars ($50.00) (the “Units Purchase Price”), which is the same
consideration paid for such Units by the Transferor.


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, conditions and for other good and valuable consideration,
the receipt of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:




 



 
 

--------------------------------------------------------------------------------

 

ARTICLE I


Transfer and Sale


Section 1.1                      Transfer and Sale.


(a)           Subject to the terms and conditions of Section 5.1 hereof, the
Transferor agrees to transfer and sell the Shares to Ascend, and Ascend agrees
to purchase the Shares from the Transferor, on the Closing Date (as defined
below), at the Share Purchase Price.


(b)           Subject to the terms and conditions of Section 5.1 hereof, the
Transferor agrees to transfer and sell the Units to APM Disc, and APM Disc
agrees to purchase the Units from the Transferor, on the Closing Date, at the
Units Purchase Price.


ARTICLE II


Representations of the Transferor


The Transferor hereby represents and warrants to Ascend, APM Disc and the
Principal Investor that the statements contained in this Article II are true and
correct as of the date hereof:


Section 2.1                      Organization and Good Standing.  The Transferor
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its assets and to carry on its business as
now being conducted.


Section 2.2                      Title; Requisite Power and Authority;
Enforceability.  Immediately prior to the consummation of the transactions
contemplated herein, the Transferor is the registered and beneficial owner and
holder of the Shares and the Units, free and clear of any liens or
encumbrances.  The Transferor has good and marketable title to the Shares and
the Units and has all necessary right and authority under all applicable
provisions of the law to execute and deliver this Agreement and to transfer the
Shares and the Units in accordance with the terms of this Agreement.  Upon its
execution and delivery, this Agreement will be a valid and binding obligation of
the Transferor, enforceable in accordance with its terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws
of general application affecting enforcement of creditors’ rights, and (b)
general principles of equity that restrict the availability of equitable
remedies.


Section 2.3                      No Conflicts.  The execution, delivery and
performance of this Agreement by the Transferor does not, and the consummation
of the transactions contemplated hereby by the Transferor will not, violate,
conflict with or result in a breach of or constitute a default (with or without
notice, authorization, consent or lapse of time, or any of the foregoing) under:
(a) any provision of the governing documents of the Transferor, (b) any law or
decree to which the Transferor or its assets is subject, or (c) any agreement,
instrument, permit, franchise, license, judgment or order applicable to the
Transferor or to its business activities, other than such




 



 
2

--------------------------------------------------------------------------------

 

conflicts, breaches or defaults that, individually or in the aggregate, are not
material to the Transferor’s ability to perform its obligations under this
Agreement and would not be reasonably likely to prohibit or restrict or delay,
in any material respect, the performance by the Transferor of its obligations
under this Agreement.


Section 2.4                      No Adverse Claims.  There are no pending
Adverse Claims (as such term is defined in Section 8-102 of the applicable
Uniform Commercial Code) with respect to the Shares or the Units.


Section 2.5                      No Further Representations.  The
representations and warranties of the Transferor set out in this Article II are
the only representations and warranties made by the Transferor with respect to
the Shares and the Units.


ARTICLE III


Representations of Ascend


Ascend hereby represents and warrants to the Transferor that the statements
contained in this Article III are true and correct as of the date hereof:


Section 3.1                      Organization and Good Standing.  Ascend is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
own, lease and operate its assets and to carry on its business as now being
conducted.


Section 3.2                      Requisite Power and Authority;
Enforceability.  Ascend has all necessary right and authority under all
applicable provisions of law to execute and deliver this Agreement and to
acquire the Shares.  Upon the execution and delivery of this Agreement, this
Agreement will be a valid and binding obligation of Ascend, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable remedies.


Section 3.3                      No Conflicts.  The execution, delivery and
performance of this Agreement by Ascend does not, and the consummation of the
transactions contemplated hereby by Ascend will not, violate, conflict with or
result in a breach of or constitute a default (with or without notice,
authorization, consent or lapse of time, or any of the foregoing) under (a) any
provision of the governing documents of Ascend, (b) any law or decree to which
Ascend or its assets is subject, or (c) any agreement, instrument, permit,
franchise, license, judgment or order applicable to Ascend, other than such
conflicts, breaches or defaults that, individually or in the aggregate, are not
material to Ascend’s ability to perform its obligations hereunder and would not
prohibit or restrict or delay, in any material respect, the performance by
Ascend of its obligations hereunder.




 



 
3

--------------------------------------------------------------------------------

 

Section 3.4                      No Further Representations.  The
representations and warranties of Ascend set out in this Article III are the
only representations and warranties made by Ascend with respect to the Shares
and the Units.


ARTICLE IV


Representations of APM Disc


APM Disc hereby represents and warrants to the Transferor that the statements
contained in this Article IV are true and correct as of the date hereof:


Section 4.1                      Organization and Good Standing.  APM Disc is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority to own, lease and operate its assets and to carry on
its business as now being conducted.


Section 4.2                      Requisite Power and Authority;
Enforceability.  APM Disc has all necessary right and authority under all
applicable provisions of law to execute and deliver this Agreement and to
acquire the Units.  Upon the execution and delivery of this Agreement, this
Agreement will be valid and binding obligations of APM Disc, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable remedies.


Section 4.3                      No Conflicts.  The execution, delivery and
performance of this Agreement by APM Disc does not, and the consummation of the
transactions contemplated hereby by APM Disc will not, violate, conflict with or
result in a breach of or constitute a default (with or without notice,
authorization, consent or lapse of time, or any of the foregoing) under (a) any
provision of the governing documents of Ascend, (b) any law or decree to which
APM Disc or its assets is subject, or (c) any agreement, instrument, permit,
franchise, license, judgment or order applicable to Ascend, other than such
conflicts, breaches or defaults that, individually or in the aggregate, are not
material to APM Disc’s ability to perform its obligations hereunder and would
not prohibit or restrict or delay, in any material respect, the performance by
APM Disc of its obligations hereunder.


Section 4.4                      No Further Representations.  The
representations and warranties of APM Disc set out in this Article IV are the
only representations and warranties made by APM Disc with respect to the Shares
and the Units.














 



 
4

--------------------------------------------------------------------------------

 

ARTICLE V


Closing


Section 5.1                      Closing.  The transfer and sale of the Shares
and the Units pursuant to this Agreement shall occur on August 4, 2011 at 10:00
a.m. (the “Closing Date”), at the offices of Kirkland & Ellis, 601 Lexington
Avenue, New York, New York 10022, or such other time and place as the parties
may mutually agree.  On the Closing Date:


(a)           The Transferor shall deliver to Ascend (i) the original stock
certificate(s) representing the Shares for cancellation by Ascend (the “Original
Stock Certificates”), (ii) a stock power in substantially the form attached
hereto as Exhibit A executed by the Transferor in favor of Ascend evidencing the
conveyance of the Shares contemplated hereby, and (iii) the Secretary of each of
Ascend and APM Disc, as the case may be (or such other employee of Ascend or APM
Disc, as the case may be, as may be designated by the Secretary or an Assistant
Secretary of Ascend and APM Disc, as the case may be) shall register the
transfer of the Shares and the Units contemplated hereby in the records of
Ascend and APM Disc, respectively;


(b)           Ascend shall execute and deliver to the Transferor an
acknowledgment of receipt of the Original Stock Certificates or stock powers, as
the case may be (in the form attached as Exhibit B hereto) confirming such
transfer;


(c)           Ascend shall pay to the Transferor the Share Purchase Price and
APM Disc shall pay to the Transferor the Units Purchase Price, in each case by
wire transfer of immediately available funds to an account designated by the
Transferor;


(d)           Each party hereto shall deliver to the other parties hereto a
counterpart signature page to this Agreement, duly executed by such party; and


(e)           The Transferor shall deliver to Ascend a resignation letter from
James Sullivan, confirming Mr. Sullivan’s resignation as a director of Ascend,
effective as of July 15, 2011.




ARTICLE VI


Covenants


Section 6.1                      Consent of Managing Member.  The Managing
Member hereby consents to the sale and transfer of the Units by the Transferor
pursuant to Section 7.8 of the Limited Liability Operating Agreement of APM
Disc, effective as of October 22, 2010 and made and entered into as of January
19, 2011 (the “APM Disc Operating Agreement”), by and among the Managing Member,
the Transferor and the other members listed in Exhibit A thereto.




Section 6.2                      No Release; Maximum Liability.   The parties
hereto acknowledge that nothing set forth herein shall be deemed to release
Transferor or any other party hereto from any liability it may have with respect
to its obligations pursuant to the Securityholders Agreement,
 




 



 
5

--------------------------------------------------------------------------------

 

the APM Disc Operating Agreement, the Indemnification Letter Agreement (the “APM
Disc Indemnification Letter”), dated as of January 19, 2011, by and between
Ascend and Solutia, the Transaction Agreement or any other document or
agreement.  Notwithstanding the foregoing, the Transferor shall not have any
liability under such agreements or this Agreement or arising from the
transactions contemplated thereby or hereby in excess, in the aggregate, of the
Share Purchase Price.  The Transferor acknowledges and agrees it shall cease to
be a Securityholder from and after the Closing.
 
Section 6.3                      Tax Matters.  The Transferor acknowledges (a)
that it will be allocated taxable income and loss by APM Disc reflecting its
period of ownership of the Units, with the amount of taxable income and loss of
APM Disc allocated to the Transferor reflecting the period from January 1, 2011
through the Closing Date, which is currently estimated at $610,867, allocated
under Section 706 of the Internal Revenue Code of 1986, as amended, to
Transferor and the other owners of units of APM Disc during such period based on
a closing of APM Disc’s books as of the Closing Date, and (b) that the
Transferor shall not be entitled to receive any distributions from APM Disc,
pursuant to Section 6.2 of the APM Disc Operating Agreement, including with
respect to such taxable income or loss except for the Units Purchase Price,
which the Managing Member agrees to cause to be distributed to Transferor at the
Closing Date.  Nothing in this Agreement shall limit in any way the obligations
of Ascend pursuant to the APM Disc Indemnification Letter.  The parties hereto
agree that the amount of any Solutia Loss (as defined in the APM Disc
Indemnification Letter) will be determined using the actual values that would be
used for purposes of calculating taxes and not the estimated values used in the
notification of the economic impact prepared following the execution of the
Put.  Ascend shall prepare and deliver to the Transferor an estimate of the
Solutia Loss as contemplated by the APM Disc Indemnification Letter within 30
calendar days following the date on which Ascend files its federal income tax
return for the year ended December 31, 2011, and the parties hereto shall as
promptly as practicable (but in no event later than 30 calendar days) following
the date of delivery thereof determine in good faith the actual Solutia Loss.


Section 6.4                      Transfer Taxes.  The Transferor and Ascend
shall each pay one-half of any stamp, documentary, registration, use, transfer,
value added (to the extent not recoverable within one (1) year of the Closing
Date) or other non-income Tax (a “Transfer Tax”) imposed under applicable law in
connection with the transactions contemplated hereby.  The Transferor and Ascend
shall cooperate to prepare and timely file any tax returns required to be filed
in connection with Transfer Taxes described in the immediately preceding
sentence.


ARTICLE VII


Miscellaneous


Section 7.1                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York.




 



 
6

--------------------------------------------------------------------------------

 

Section 7.2                      Survival; Damages.  All of the representations
and warranties set forth in Article II, Article III and Article IV hereof shall
survive until the twelve (12) month anniversary of the Closing Date; provided,
however, that the representations and warranties set forth in the first two
sentences of Section 2.2 hereof shall survive until the earlier to occur of (i)
the expiration of the applicable statute of limitations and (ii) the six (6)
year anniversary of the Closing Date.  No party hereto shall be entitled to
recover any losses, liabilities, expenses (including reasonable attorney’s
fees), damages, obligations or responsibilities that constitute consequential
damages, special damages, incidental damages, indirect damages, lost profits,
punitive damages or similar terms, except to the extent that such damages
reflect actual amounts owed to any Person as a result of a third party claim)
incurred by any party hereto in connection with or arising from any breach of
any representation or warranty by any other party existing as of the date
hereof.


Section 7.3                      Severability.  In case any provision of this
Agreement shall be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 7.4                      Titles and Subtitles.  The titles of the
sections and subsections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.


Section 7.5                      Counterparts; Execution.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement or any
counterpart may be executed and delivered by facsimile copies or delivered by
electronic communications by portable document format (.pdf), each of which
shall be deemed an original.


Section 7.6                      Entire Agreement; Amendments.  Except as
expressly set forth herein, this Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.


Section 7.7                      Expenses.  Except as expressly set forth
herein, each party hereto shall bear all reasonable costs and expenses
(including reasonable legal fees and expenses) incurred by or on behalf of it in
connection with this Agreement and the transactions contemplated hereby.


Section 7.8                      Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Except as otherwise expressly provided
herein, no party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other parties, and any attempted assignment or delegation in violation of-the
foregoing shall be null and void.




 



 
7

--------------------------------------------------------------------------------

 

Section 7.9                      Consent to Jurisdiction.  Each of the parties
to this Agreement irrevocably and unconditionally submits to the exclusive
jurisdiction of any state or federal court sitting in New York, New York in any
litigation arising out of or relating to this Agreement and agrees that all
claims in respect of such litigation may be heard and determined in any such
court.  Each party also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court.  Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue in,
and any defense of inconvenient forum to the maintenance of, any litigation so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.  Any party may make service on any other
party by sending or delivering a copy of the process to the party to be served
at the address on record for such party; provided, however, that nothing in this
Section 7.9 shall affect the right of any party to serve legal process in any
other manner permitted by law or in equity.  Each party hereto agrees that a
final judgment in any litigation so brought shall be conclusive and may be
enforced by litigation or in any other manner provided by law or in equity.  The
parties intend that all foreign jurisdictions will enforce any decree of any
state or federal court sitting in New York, New York in any litigation arising
out of or relating to this Agreement.


Section 7.10                      Waiver of Jury Trial.  EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 7.11                      No Third Party Beneficiaries.  This Agreement
shall not confer any rights or remedies upon any person other than the parties
hereto and the respective successors and assigns.


{Signature Page to Follow}




 



 
8

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed effective as of the date first above written.




TRANSFEROR:


SOLUTIA INC.


By                     /s/D. John Srivisal
Name:               D. John Srivisal
Title:                 Vice President




ASCEND:


ASCEND PERFORMANCE MATERIALS HOLDINGS INC.


By                     /s/Jack Norris
Name:               Jack Norris
Title:                 Authorized Officer




APM DISC:


APM DISC HOLDINGS LLC


By:  SK TITAN HOLDINGS LLC, its Managing Member


By           /s/Barry Siadat
Name:     Barry Siadat
Title:       Managing Member




PRINCIPAL INVESTOR:


SK TITAN HOLDINGS LLC


By                     /s/Barry Siadat
Name:               Barry Siadat
Title:                 Managing Member



{Signature Page to Securities Transfer Agreement}

 



 


--------------------------------------------------------------------------------